Citation Nr: 0711568	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (initial) rating for bilateral 
hearing loss disability, now rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO decision that awarded service 
connection for bilateral hearing loss disability, with a 0 
percent rating as of January 27, 1998; and a 10 percent 
disability rating as of June 10, 1999.  (This award 
implemented a February 2003 Board decision by the Board that 
had awarded service connection.)  In September 2004, the RO 
increased the rating to 30 percent as of August 3, 2004.  The 
veteran continues to disagree with the assigned disability 
rating.

The Board notes that the RO's March 2003 decision had also 
awarded a 10 percent rating for bilateral tinnitus.  The 
veteran disagreed with the assigned rating in June 2003, and 
the RO issued him a statement of the case in February 2004.  
However, in his March 2004 substantive appeal, the veteran 
specifically declined to perfect his appeal of the tinnitus 
rating issue.  Although the veteran's representative included 
the tinnitus rating issue in later correspondence, that 
correspondence was in July 2004 and was thus not timely to 
perfect the appeal of the tinnitus rating issue.  See 
38 U.S.C.A. § 7105 (West 2002).  If the veteran is in fact 
filing a claim for an increased rating for bilateral 
tinnitus, he should communicate with the RO regarding any 
such new claim.  But see Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006) (upholding VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006), which limit a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral).  


FINDINGS OF FACT

1.  On VA examination in March 1997, the veteran had hearing 
acuity level III on the right and level II on the left  
although as of the effective date of the revised version he 
had hearing acuity level VI in the right ear and level II in 
the left ear under the revised version's alternative method 
of evaluation.  

2.  On VA examination in October 2002, the veteran had 
hearing acuity level IX in the right ear and level II in the 
left ear.  

3.  On VA examination in August 2004, the veteran had hearing 
acuity level XI on the right and level IV on the left.  


CONCLUSION OF LAW

The criteria for an increased (initial) rating for bilateral 
hearing loss disability (rated 0 percent disabling as of 
January 27, 1998; 10 percent disabling as of June 10, 1999; 
and 30 percent disabling as of August 3, 2004) are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86 (1997 
and 2006); 64 Fed. Reg. 25,202 (May 11, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

Here, the RO decision on appeal implemented a February 2003 
Board decision that had awarded service connection for 
bilateral hearing loss disability.  Therefore, it was not 
feasible to provide notice prior to the RO's implementing 
decision.  The RO sent correspondence in March 2004; rating 
decisions in March 2003 and September 2004; a statement of 
the case in February 2004; and a supplemental statement of 
the case in September 2004.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the March 2003 RO 
decision) or even the final RO adjudication (the September 
2004 supplemental statement of the case) is harmless.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants prior to the last 
RO adjudication here (the September 2004 supplemental 
statement of the case).

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran.  Thus, VA has fulfilled its duty to assist the 
appellant.

The veteran seeks an increased rating for his service-
connected bilateral hearing loss disability.  He states that 
he has difficulty communicating in industrial and social 
settings.  He also states that he cannot hear at all in the 
right ear and that his hearing in the left ear is not much 
better.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The regulations for rating disabilities of the ears were 
revised effective June 10, 1999.  See 64 Fed. Reg. 25,202 
(May 11, 1999).  The amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  For periods before the effective date of 
a regulatory change, the Board can apply only the prior 
regulation to rate a disability.  See VAOPGCPREC 3-00 (Apr. 
10, 2000) (cited at 65 Fed. Reg. 33,421 (May 23, 2000)).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (using the Maryland 
CNC test), together with the average hearing threshold level 
as measured by pure tone audiometry tests in the frequencies 
of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

Prior to June 10, 1999, VA required controlled speech 
discrimination testing, but not necessarily the Maryland CNC 
test.  Also, prior to June 10, 1999, 38 C.F.R. § 4.85 did not 
specify the frequencies that would be considered in 
calculating an average.  38 C.F.R. § 4.85 (1997).  

Under the alternative methods for evaluating hearing loss in 
the revision, as of June 10, 1999, when the puretone 
threshold at each of four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

Also, under the alternative methods for evaluating hearing 
loss in the revision, as of June 10, 1999, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher.  38 C.F.R. § 4.86(b).
 
The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the usual method.

The veteran's bilateral hearing loss was rated 0 percent 
disabling as of January 27, 1998; 10 percent disabling as of 
June 10, 1999; and 30 percent disabling as of August 3, 2004.  
Since this case involves consideration of staged ratings, the 
Board will consider the veteran's claim for initial higher 
ratings for his hearing loss for each discrete period since 
the effective date of service connection: i.e., a rating 
higher than 0 percent for the period from January 27, 1998, 
to June 9, 1999; a rating higher than 10 percent for the 
period from June 10, 1999, to August 2, 2004; and a rating 
higher than 30 percent for the period since August 3, 2004.

On VA examination in March 1997, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
90
85
LEFT
15
30
65
65
60

The average thresholds in decibels were 72 on the right and 
47 on the left.  Speech recognition ability was 88 percent on 
the right and 84 percent on the left.  (The speech 
discrimination test used the W-22 live test; however, the 
pre-June 10, 1999, version of 38 C.F.R. § 4.85 did not 
require use of the Maryland CNC speech discrimination test 
yet.)  

Under the old version of 38 C.F.R. § 4.85, this translates 
into hearing acuity level III on the right and level II on 
the left, warranting a 0 percent rating.  As noted above, the 
revised version of 38 C.F.R. § 4.85 can be applied only as of 
the effective date of the revision, which is June 10, 1999.  
Therefore, as of the effective date of the revised version of 
38 C.F.R. § 4.85 (that is, June 10, 1999), these test results 
translated into hearing acuity level III on the right and 
level II on the left, warranting a 0 percent rating.  
However, as of June 10, 1999, the veteran's hearing loss in 
the right ear qualified for consideration under the 
alternative evaluation method of 38 C.F.R. § 4.86.  Under 
this alternative method, he had hearing acuity level VI in 
the right ear and level II in the left ear, which warrants a 
10 percent rating as of June 10, 1999.  

On a December 1999 non-VA examination listed pure tone 
thresholds, in decibels.  However, its results are not 
useable for VA purposes since measurements for the right ear 
included a mix of masked and unmasked measurements, thus 
rendering comparison difficult between various techniques for 
purposes of calculating a useable pure tone threshold 
average.  It is not clear whether its speech discrimination 
testing used the Maryland CNC test; however, the pre-June 10, 
1999, version of 38 C.F.R. § 4.85 did not require use of the 
Maryland CNC speech discrimination test.  

A January 2002 non-VA examination did not include 
measurements for all required frequencies (specifically at 
3000 Hertz).  Therefore, this examination is also not useable 
for VA purposes.  In addition, while the examiner included 
speech recognition ability percentages, it is not clear 
whether the Maryland CNC test was used; however, as noted 
above, the pre-June 10, 1999, version of 38 C.F.R. § 4.85 did 
not require use of the Maryland CNC speech discrimination 
test.

On VA examination in October 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
95
105
105
LEFT
15
30
65
65
65

The average thresholds in decibels were 96 on the right and 
56 on the left.  Speech recognition ability was 60 percent on 
the right and 88 percent on the left.  The diagnoses were 
moderate to profound sensorineural hearing loss with very 
poor speech discrimination for the right ear and mild to 
moderately severe sensorineural hearing loss with good speech 
discrimination for the left ear.  

Under the old version of 38 C.F.R. § 4.85, this translates 
into hearing acuity level VIII on the right and level II on 
the left, warranting a 10 percent rating.  Under the revised 
version of 38 C.F.R. § 4.85, these test results translated 
into hearing acuity level VIII on the right and level II on 
the left, warranting a 10 percent rating.    However, the 
veteran's hearing loss in the right ear qualified for 
consideration under the alternative evaluation method of 
38 C.F.R. § 4.86.  Under this alternative method, he had 
hearing acuity level IX in the right ear and level II in the 
left ear, which also warrants a 10 percent rating.  

On VA examination in August 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
105
105
105
LEFT
20
30
65
70
70

The average thresholds in decibels were 99 on the right and 
59 on the left.  Speech recognition ability was 28 percent on 
the right and 76 percent on the left. The diagnoses were 
moderate to profound sensorineural hearing loss with very 
poor speech discrimination for the right ear and mild to 
moderately severe sensorineural hearing loss with fair speech 
discrimination for the left ear.  

Under the old version of 38 C.F.R. § 4.85, this translates 
into hearing acuity level XI on the right and level IV on the 
left, warranting a 30 percent rating.  Under the revised 
version of 38 C.F.R. § 4.85, these test results also 
translated into hearing acuity level IX on the right and 
level IV on the left, warranting a 30 percent rating.    
However, the veteran's hearing loss in the right ear 
qualified for consideration under the alternative evaluation 
method of 38 C.F.R. § 4.86.  Under this alternative method, 
he had hearing acuity level X in the right ear and level II 
in the left ear, which also warrants a 30 percent rating.  

Therefore, the current disability ratings assigned for the 
discrete periods of time since the effective date of service 
connection are in fact consistent with the regulatory 
requirements.  The weight of the relevant evidence 
demonstrates that the veteran's bilateral hearing loss 
disability does not warrant an increase for any of the 
periods since service connection (that is, 0 percent 
disabling as of January 27, 1998; 10 percent disabling as of 
June 10, 1999; and 30 percent disabling as of August 3, 
2004).  Since the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (initial) rating for bilateral hearing loss 
disability is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


